O’Dwyer, J.
The order requiring the service of a bill of particulars was fully justified at the time it was granted, and the motion to vacate that order, made more than two years after the service thereof and when the time to appeal therefrom had long since expired, is evidently intended as a new method for reviewing orders of the Special Term. The plaintiff’s laches, if nothing else *810appeared, is sufficient to sustain the order appealed from, hut, in addition thereto, we agree with the views expressed in the opinion below.
Order affirmed, with ten dollars costs and disbursements.
Fitzsimons, Ch. J., and Hascall, J., concur.
Order affirmed, with ten dollars costs.